The bill in this case was fi^ed by the appellees against the appellants, under the act approved December 10, 1892, (Acts of 1891-92, p. 42), to compel the determination of claims to real estate and to quiet title to the same. The bill in this case was dismissed in the court below, by its decree rendered April 26th, 1897, on the ground that it did not contain equity. An appeal was taken from that decree to this court, and the same was reversed and the cause remanded.- — Loeb v. Wolff, 116 Ala. 273. On the return of the cause to -the city court, it was submitted for final decree on the pleadings and evidence, and the court, on the 2d of February, 1898, rendered a final decree therein in favor of the complainants, from Avhich this appeal is prosecuted by the infant defendants.
*670It is held that the decree rendered after the reversal of the cause was in conformity with the opinion of this court, as expressed on the former appeal, and such decree is affirmed.
Opinion by
Haralson, J.